Citation Nr: 1102352	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  02-13 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for internal injuries 
secondary to a pelvic fracture, to include a digestive disorder.

2.  Entitlement to a rating in excess of 20 percent for the 
residuals of a pelvic fracture with left sacroiliac dysfunction.

3.  Entitlement to an effective date earlier than March 29, 2005, 
for the award of a 20 percent rating for the residuals of a 
pelvic fracture.

4.  Entitlement to an effective date earlier than November 5, 
2001, for the award of service connection for bilateral hearing 
loss.

5.  Entitlement to an effective date earlier than March 29, 2005, 
for the award of service connection for traumatic arthritis of 
the right hip.

6.  Entitlement to an effective date earlier than March 29, 2005, 
for the award of service connection for traumatic arthritis of 
the left hip.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions in April 2002, 
August 2002, March 2003, May 2003, and May 2005 by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In a March 2007 decision, the Board, in pertinent part, denied a 
rating in excess of 20 percent for residuals of a pelvis 
fracture, service connection for a digestive disorder, and 
earlier effective dates for a 20 percent disability rating for 
residuals of a pelvic fracture, service connection for left and 
right hip traumatic arthritis and hearing loss.  The Veteran 
appealed that decision.

In a February 2010 memorandum decision, the Court vacated and 
remanded those issues of the March 2007 Board decision that are 
noted on the title page.  The case was thereafter returned to the 
Board.

In November 2006, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The issues of entitlement to a rating in excess of 20 percent for 
residuals of a pelvic fracture and service connection for a 
digestive disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issues on appeal was obtained.

2.  The evidence includes no factually ascertainable evidence 
demonstrating the Veteran's service-connected pelvic fracture was 
manifested by a moderate limitation of lumbar spine motion 
earlier than March 29, 2005.

3.  The evidence includes no factually ascertainable evidence 
demonstrating that a separate compensable rating for the 
Veteran's service-connected traumatic arthritis of the right hip 
was warranted prior to March 29, 2005; there is no evidence of 
any earlier pending formal or informal claim.

4.  The evidence includes no factually ascertainable evidence 
demonstrating that a separate compensable rating for the 
Veteran's service-connected traumatic arthritis of the left hip 
was warranted prior to March 29, 2005; there is no evidence of 
any earlier pending formal or informal claim.

5.  The August 1996 RO decision did not specifically address the 
Veteran's hearing loss claim; therefore, an unadjudicated claim 
persists from July 1996. 



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 29, 
2005, for the award of a 20 percent rating for the residuals of a 
pelvic fracture with left sacroiliac dysfunction have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.400 (2010).

2.  The criteria for an effective date of July 24, 1996, for the 
grant of service connection for hearing loss have been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 
(2010). 

3.  The criteria for an effective date earlier than March 29, 
2005, for award of a separate 10 percent rating for traumatic 
arthritis of the right hip have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

4.  The criteria for an effective date earlier than March 29, 
2005, for award of a separate 10 percent rating for traumatic 
arthritis of the left hip have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his increased rating and service 
connection claims in November 2001.  Thereafter, he was notified 
of the provisions of the VCAA by the RO in correspondence dated 
in December 2001, April 2003, May 2005 and August 2005.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  Subsequently, the claims 
were reviewed and a statement of the case (SOC), and a 
supplemental statement of the case (SSOC) were issued in November 
2005.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 
F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim.  Where applicable, the 
claimant must be notified that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The requirements outlined in 
Dingess were addressed in a March 2006 letter to the Veteran.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  His service personnel 
records and post-service VA and private treatment records 
pertaining to his claims have been obtained and associated with 
his claims file.  He has also been provided with VA medical 
examinations to assess the current nature and extent of his 
service-connected residuals of pelvic fracture, hearing loss, and 
traumatic arthritis of the right and left hips.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

Earlier Effective Date- Law and Regulations

The effective date for an award of disability compensation based 
on an original claim for direct service connection, if the claim 
is received within one year after separation from service, shall 
be the day following separation from active service or the date 
entitlement arose; otherwise, and for reopened claims, it shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.400(b)(2)(r) (2010).  

The effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability occurred 
if the claim is received within one year from such date.  
Otherwise, the effective date is the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).  The term "increase" as used in 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to the 
next disability level.  Hazan v. Gober, 10 Vet. App. 511 (1997).

VA regulations provide that the terms claim and application mean 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).  
Generally, the date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).

Any communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim. Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a) (2010).  When a claim has been filed that meets 
regulatory requirements an informal request for reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c).

Previous determinations which are final and binding, including 
decisions of service connection, will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2010).  Additionally, 
the Court held that VA's breach of its duty to assist cannot form 
a basis for a claim of clear and unmistakable error.  Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994) (failure to fulfill duty to 
assist cannot be basis for CUE even when medical record that RO 
erroneously failed to obtain later formed basis for award of 
service connection when RO obtained record).  

The Court has held that the failure to consider evidence which 
may be construed as an earlier application or claim, formal or 
informal, that would have entitled the claimant to an earlier 
effective date is remandable error.  See Lalonde v. West, 7 Vet. 
App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, 
however, that the Board is not required to conjure up issues that 
were not raised by an appellant.  See Brannon v. West, 12 Vet. 
App. 32 (1998).

Pelvis and Hips

Factual Background

Service medical records show that in June 1967 the Veteran 
sustained a fracture of the pelvis when a helicopter rolled over 
him on takeoff.  An examination in May 1968 was essentially 
negative, with no limitation of motion, point tenderness, or 
limping.  A September 1969 separation examination revealed a 
normal clinical evaluation of the spine and lower extremities.

On VA examination in October 1982 the Veteran complained of 
intermittent pain in the low back and buttock area.  Physical 
examination revealed cross leg tests were performed without 
discomfort.  The diagnosis was history of residuals of a pelvis 
fracture.  At that time, the Veteran refused to have X-ray 
studies performed. 

In a March 1984 decision, the Board denied the Veteran's claim 
for entitlement to a compensable rating for the residuals of a 
fracture of the pelvis.  It was noted that examinations 
demonstrated full and unrestricted range of motion of the hips 
and that the pelvic disability was essentially asymptomatic.

In correspondence dated November 5, 2001, the Veteran requested 
entitlement to an increased rating for his service-connected 
pelvic fracture.  At his personal hearings in November 2002 and 
February 2004 he testified that he experienced intermittent pain 
and was unable to engage in outdoor activities. 

It was the opinion of an August 2002 VA examiner that the Veteran 
had no orthopedic residuals as a result of his healed pelvic 
fractures.  Upon examination, the examiner found a full range of 
motion to the bilateral hips.  Diagnostic tests from that time 
found hips with no pathology, and healed pelvic fractures with no 
significant incongruity throughout.  

In an August 2002 VA posttraumatic stress disorder examination, 
the Veteran reported he has no social relationships, but that he 
tried to exercise and had tried multiple social activities 
including bowling and playing tennis.  

VA progress notes dated from November 2001 to July 2005 reveal no 
complaints of hip or pelvis pain.  Routine examinations of the 
abdomen were consistently without tenderness, and extremities 
showed no edema or cyanosis.  

A VA X-ray report dated in December 2004 found no evidence of 
fracture, dislocation, or other acute bone abnormality.  There 
was no significant degenerative changes to the hips.  The 
impression was unremarkable examination of the hips.

A March 29, 2005, VA examiner found the Veteran's complaints of 
pain were related to a sacroiliac joint dysfunction.  An X-ray 
report from that time found mild bilateral superior joint space 
narrowing at the hips, and tiny marginal osteophytes.  The 
impression was degenerative pelvic and hip changes.  The 
diagnosis was moderate post-traumatic arthritis of the hips.  The 
examiner stated that the injuries the Veteran sustained in June 
1967 set up conditions for the later development of 
osteoarthritis/post-traumatic arthritis of the hips which were 
onset approximately 15 to 20 years after the initial injury.  X-
ray films of the lumbar spine were also obtained, and the 
radiologist noted compared the hips and spine films to those 
obtained in December 2004.  Regarding the spine, he noted the 
findings were stable since December 2004.  However, he did not 
make the same assessment regarding the hips.  

In a May 2005 rating decision the RO granted separate 10 percent 
ratings for right and left hip post-traumatic arthritis.  The 
ratings were assigned effective from March 29, 2005.  The 
decision also granted an increased 20 percent rating for the 
residuals of a pelvic fracture with left sacroiliac joint 
dysfunction due to pain on motion and spasm.  The rating was 
assigned as effective from March 29, 2005.

In statements and personal hearing testimony the Veteran asserted 
his 10 percent ratings should have been effective since the date 
of his discharge from active service.  He testified that he had 
experienced hip pain due to arthritis since service, but that he 
had not been provided a diagnosis of arthritis before 2005.

Analysis

Based upon the evidence of record, the Board finds there is no 
factually ascertainable evidence demonstrating the Veteran's 
service-connected pelvic fracture was manifested by a moderate 
limitation of lumbar spine motion earlier than March 29, 2005.  
Likewise, there is no factually ascertainable evidence 
demonstrating a diagnosis of a bilateral hip disability prior to 
March 29, 2005.  The Veteran has asserted no specific allegations 
of error in the prior Board decision and no such error is shown 
upon review of the appellate record.  

The Board notes that the March 2005 VA examiner indicated that 
that the injuries the Veteran sustained in June 1967 set up 
conditions for the later development of osteoarthritis/post-
traumatic arthritis of the hips which were onset approximately 15 
to 20 years after the initial injury.  This opinion is clearly 
contradicted by the objective medical evidence of record 
indicating no findings of arthritis of the hips prior to the 
March 2005 VA examination, as shown in the December 2004 X-ray 
study of the hips.  It is further contraindicated by the March 
2005 X-ray report noting mild bilateral superior joint space 
narrowing at the hips, and tiny marginal osteophytes.  These 
findings were not a part of any earlier record.  Therefore, the 
Board finds this part of the March 2005 physician's opinion is 
not probative. 

The Board finds that the Veteran is competent to describe his 
symptomatology regarding his claimed pelvis and hip pain.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
'medical in nature' and is capable of lay observation; in such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection).

In connection with the claims, the Board has considered the 
assertions that the Veteran and his representative have advanced 
on appeal.  The Board finds that the Veteran is competent to 
describe his symptomatology regarding his claimed bilateral hip 
and pelvis pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(holding that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation; in such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection).  

However, a finding of hip pain, alone, without a diagnosed or 
identifiable underlying malady or condition of the bilateral hips 
does not constitute a disability for which service connection can 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub. nom. 
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see 
Evans v. West, 12 Vet. App. 22 (1998).

Furthermore, the Board notes that the effective date of a service 
connection claim shall be the "date of receipt of the claim, or 
date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(b)(2).  As clearly noted within the record, objective 
evidence supporting a diagnosis of a left and right hip 
disabilities is first found in the March 2005 VA examination.   

For the pelvis disorder, the Veteran was granted an increased 20 
percent rating in a May 2005 decision based on the findings of 
the March 2005 VA examiner.  As stated previously, in cases 
involving increases, the effective date will be the earliest date 
as of which it is factually ascertainable that an increase in 
disability occurred if the claim is received within one year from 
such date.  Otherwise, the effective date is the date of receipt 
of claim.  38 C.F.R. § 3.400(o)(2).  

Although the Veteran complained of pain during his November 2002 
and February 2004 hearings, there were no objective findings of 
worsening residuals of a pelvis fracture.  In fact, the August 
2002 examiner found he had no orthopedic residuals as a result of 
his healed pelvic fractures, and VA progress notes dated from 
November 2001 to July 2005 revealed no complaints of pelvis pain.  
It was not until the March 2005 VA examination that there were 
objective medical finds of a worsening pelvis disorder consisting 
of painful motion and spasm.  It cannot be factually ascertained 
that an increase in the disability had occurred prior to March 
2005.

Therefore, entitlement to earlier effective dates prior to March 
29, 2005 for the award of service connection for right and left 
hip disabilities and for a 20 percent disability rating for 
residuals of a pelvic fracture are denied.  The preponderance of 
the evidence is against the Veteran's claims.

Hearing loss

VA records show that in October 1985 the Board denied entitlement 
to service connection for bilateral hearing loss.  It was noted 
that the evidence of record did not demonstrate the Veteran's 
pre-existing hearing loss was aggravated by active service.

In correspondence received by the RO from the Veteran's 
congressional representative on July 24, 1996, the Veteran 
requested that his claim for entitlement to service connection 
for hearing loss be reopened.  He also reported that a private 
medical examination in November 1995 indicated a hearing loss of 
at least 80 percent in one or both ears.

Although the congressional representative's office was notified 
in July 1996 that new and material evidence was necessary to 
reopen the claim, the Veteran was apparently not provided such 
notification.  In an August 1996 rating decision the RO denied 
entitlement to service connection for inner ear nerve damage, to 
include as a result of herbicide exposure.

In correspondence received by the RO on November 5, 2001, the 
Veteran, in essence, requested his claim for entitlement to 
service connection for defective hearing be reopened.  He 
asserted the disorder was the result of noise exposure during 
combat in Vietnam.

VA examination in March 2003 found it was at least as likely as 
not that the Veteran's hearing loss was secondary to excessive 
noise exposure in Vietnam.  It was also at least as likely as not 
that his combat noise exposure would have aggravated his hearing 
loss and that the whispered voice hearing test provided at 
discharge was insufficient to document high-frequency hearing 
loss resulting from noise exposure.

In a March 2003 rating decision the RO granted entitlement to 
service connection for bilateral hearing loss.  A 50 percent 
rating was assigned effective from November 5, 2001, which was 
the date of the reopened claim.

In subsequent statements and personal hearing testimony the 
Veteran asserted that an effective date from the date of his 
discharge from service was warranted for the award of service 
connection for bilateral hearing loss.  He testified that his 
hearing problems had persisted since active service and that 
private medical examinations documented his hearing loss since 
the 1970's.

Although the Board finds that the award for service connection 
for a hearing loss effective the date of separation from service 
is not warranted, the Board finds that an earlier effective date 
of July 24, 1996 is warranted. 

Based on a review of the claims folder, the Board finds that the 
Veteran's original July 24, 1996 claim for service for bilateral 
hearing loss remained open, as an unadjudicated claim. 

The RO assigned the November 2001 effective date based on their 
belief that this was the date of the most recent application for 
service connection for the bilateral hearing loss, inasmuch as 
the July 1996 claim was adjudicated in the August 1996 rating 
decision.

While the Veteran did not appeal the RO's August 1996 rating 
decision, there was no need to, as the decision specifically 
addressed and inner ear disorder and did not address the issue of 
bilateral hearing loss.  The RO failed to process his July 1996 
bilateral hearing loss claim.  As the Veteran continuously sought 
service connection for his bilateral hearing loss since his July 
1996 claim, the Board finds that the appropriate effective date 
is July 24, 1996.


ORDER

Entitlement to an effective date dated July 24, 1996, for the 
award of entitlement to service connection for bilateral hearing 
loss is allowed.

Entitlement to an effective date earlier than March 29, 2005, for 
the award of entitlement to a 20 percent rating for the residuals 
of a pelvic fracture is denied.

Entitlement to an effective date earlier than March 29, 2005, for 
the award of entitlement to service connection for traumatic 
arthritis of the right hip is denied.

Entitlement to an effective date earlier than March 29, 2005, for 
the award of entitlement to service connection for traumatic 
arthritis of the left hip is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of a 
claim.  Notice as to these matters was provided in the May 2006 
correspondence provided to the Veteran.

In light of points raised in the memorandum decision, and review 
of the claims file, the Board finds that further action on the 
claims of entitlement to service connection for a digestive 
disorder and entitlement to a rating in excess of 20 percent for 
residuals of a fractured pelvis is warranted.  

In a March 2005 VA examination report, the Veteran complained of 
difficulty with repetitive bending, difficulty with prolonged 
sitting, pain when he stands for prolonged periods of time, 
problems climbing or descending stairs, difficulty turning over 
in bed and severe pain in the groin as well as in the "lower 
back" when he tried to perform any lifting activities.  Upon 
examination, the examiner noted the Veteran's pelvis was level, 
with decreased range of motion of the lumbar spine due to pain in 
the groin area.  Rotation produced pain over the left sacroiliac 
joint region, especially, and was associated with spasm.  The 
examiner reported Gaenslen test was positive for sacroiliac joint 
dysfunction on the left, and pelvic rock test was also positive 
for left sacroiliac joint pain.  The examiner noted DeLuca issues 
related to his hips, but failed to address any DeLuca issues 
specifically relating to his fractured pelvis. 

The Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40 (2010).  "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion is 
impeded." Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  
Moreover, the RO/AMC should consider whether extraschedular 
rating is warranted, as asserted by the Veteran.  See 38 C.F.R. § 
3.321.

Furthermore, the Board notes that the Veteran has not received a 
VA examination for compensation purposes since March 2005.  VA 
has a duty to assist the veteran which includes conducting a 
thorough and contemporaneous medical examination.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The Veteran should be afforded a VA 
examination which describes the impact of his service-connected 
pelvic fracture with left sacroiliac dysfunction on his 
employment and daily life.

Concerning the issue for service connection for a digestive 
disorder, the Veteran contends, in essence, that he has residual 
disabilities including a digestive disorder as a result of 
internal injuries sustained during active service when he was run 
over by a helicopter.  He testified in November 2002 that he 
experienced stomach cramps as a result of his injuries, in 
February 2004, he stated that he experienced bowel movements 
immediately after eating, and in November 2006 that his digestive 
system did not function normally.

Service medical records show the Veteran sustained a fracture of 
the pelvis in June 1967 when he was run over by a helicopter.  It 
was noted that there was no hematuria and that a urinary catheter 
was introduced prior to evacuation.  Hospital reports show that 
laboratory studies were all within normal limits; however, a 
stool examination revealed endomaeba histolytica trophae 
(protozoan parasites).  Following urology consultation the 
urinary catheter was removed and after treatment subsequent 
testing revealed no ova or parasites in stool.  A May 1967 
service treatment record reports a diagnosis of acute 
gastroenteritis, with a history of nausea, abdominal cramps, and 
diarrhea.  Physical examination was essentially normal; he was 
treated symptomatically with medication, diet, and bed rest, and 
discharged to full duty.  Subsequent records are negative for 
complaint, treatment, or diagnosis of any residual internal 
injuries.  A September 1969 separation examination revealed a 
normal clinical evaluation of the abdomen and viscera.

A January 1971 VA medical examination included evaluation of the 
digestive system.  No abnormal findings were reported.

VA orthopedic examination in August 2002 noted questionable 
abdominal pain with no report of objective findings.  A December 
2004 general surgery examination found it was unlikely the 
Veteran developed any problems associated with his stomach or 
colon while he was in service.  It was noted that there was no 
evidence indicating his irritable bowel syndrome began during 
service and that his symptoms of bowel movements after each meal 
with gas and bloating did not begin in service.

As there is no indication that the August 2002 or December 2004 
examiner took into account the Veteran's in-service diagnosis of 
acute gastroenteritis, another VA examination is necessary to 
determine if the Veteran has a chronic digestive disability 
related to service. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
treated the Veteran for his pelvis and 
digestive disabilities since March 2006.  
After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran is to be scheduled for VA 
orthopedic examination to determine the 
severity of his pelvis disability.  The 
examination must be conducted following the 
protocol in VA's Disability Examination 
Worksheet for Evaluation of the Joints, and 
the worksheet should be utilized in 
conjunction with the examination.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  

The physician must specifically address any 
impairment of joint function determined by 
range of joint motion as reported in the 
physical examination and additional loss of 
range of motion after repetitive use caused 
by the following factors: pain, fatigue, 
weakness, lack of  endurance, and 
incoordination.  

3.  The Veteran should be scheduled for a 
VA examination by a physician, for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that any current 
digestive disorder had its onset in 
service or was aggravated by active 
service.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should address any digestive diagnoses 
presented in the claims file, including 
the Veteran's in-service diagnosis of 
acute gastroenteritis, and clarify the 
Veteran's current digestive 
diagnosis/diagnoses.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


